DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/23/2021 has been entered. Claims 1-74, 76, 81, 83-91 and 95 stand cancelled. Claims 75, 77-80, 82, 92-94 and 96 are pending and under consideration in the instant Office action. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections constitute the complete set presently being applied to the instant application. Acknowledgement is made of applications 15/671465 and 16/687613 (published as US2021/0145864 listed on the IDS 8/23/2021) noted in the IDS Transmittal Letter 8/23/2021. Both applications have received a Notice of Allowance. Both sets are claims are patently distinct from the instant set of pending claims and no non-statutory double patenting rejections are warranted at this time.
 Applicant amended to move the limitations of claim 95 into independent claim 75. Claim 95 was rejected in the Final rejection 2/24/2021 and the rejection is maintained herein (see below). All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
 
Information Disclosure Statement
Acknowledgement is made of applicant's submitting an information disclosure statement on 8/23/2021. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements have been considered by the examiner. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 75, 77-80, 92-94 and 96 are rejected under 35 U.S.C. 103 as being unpatentable over Taber et al. (US 2015/0121807) in view of Ishibashi et al. (“Consumption of water containing a high concentration of molecular hydrogen reduces oxidative stress and disease activity in patients with rheumatoid arthritis: an open-label pilot study” Medical Gas Research 2012, 2:27, 1-8) in further view of EIGA (Hazards of inert gases and oxygen depletion ©2009, pages 1-21).
Taber et al. teach a method of introducing, into a container comprising a composition, greater than or equal to 0.1 mg of liquid hydrogen; and sealing the container (abstract, [0022], [0041], Figs 1 and 2). More specifically, Fig. 2 details the general method which comprising filling a container, sealing a container (which reads on the claimed sealing the container step as the claim does not specify when this sealing step needs to take place, only that it must take place), sterilize closure, insert nozzle through closure, inject fluid via nozzle, remove nozzle and fill piercing hole in closure (which also reads on the claimed sealing the container step. Figure 1 details the method in action where the fluid being added to the container with consumable product contains hydrogen—either pure molecular hydrogen or a mixture with one or more inert gases 
30 cubic centimeters of fluid (gaseous or liquid) consisting of 96-99.9% nitrogen and 4-0.1% hydrogen is added to the container holding the composition, or alternatively 5 cubic centimeters of hydrogen can be added ([0039], [0040]). 30 cc of 4% hydrogen results in 0.11 mg hydrogen (density of hydrogen is 0.0893 g/L, an amount which falls within the range of 0.1 and 4.75 mg disclosed as being acceptable in the paragraph spanning pages 8 and 9 of the instant specification) and likewise 5 cc of hydrogen is 0.44 mg. Nitrogen is an inert gas and is introduced proximate the container. Furthermore, claim 92 requires that the inert gas be air and as Taber et al. does not teach that the process is being conducted in a vacuum, it must be taking place in the air, thus also meeting this limitation. The examiner notes that p. 4 of the instant specification lists air as an inert gas. It is also commonly known that air includes a major percentage of nitrogen and small amounts of carbon dioxide, thus also meeting the limitations of claims 93 and 94. Claims 93-94 do not require that the inert gases of nitrogen or carbon dioxide be introduced alone. 

Regarding claim 78, in addition to that discussed above, where a single container is used as the illustrative example, Taber et al. teaches that the method detailed by figures 1 and 2 can be automated and implemented by automated container processing equipment, for example rotating continuous motion machinery. Legal precedence has held that "mere scaling up of a prior art process capable of being scaled up, if such were the case, would not establish patentability in a claim to an old process so scaled." 531 F.2d at 1053, 189 USPQ at 148. See MPEP 2144.04 IV. Thus it would have been obvious to have scaled up the single container illustrative example of Figures 1 and 2 both because it has been held obvious to scale up a process and because Taber et al. teaches the method can be automated. Applicant’s specification does not demonstrate that the rate claimed is somehow critical or would have been unobtainable prior to filing. 

Regarding claims 75 and 80, Taber et al. teaches that the container can hold drinkable liquid or beverages including soda, water, juice, fortified or nutrient water, tea, sports drink, energy drink, milk—all of which comprise or are water ([0002], [0004], [0006], [0023], [0025]. [0076] as examples). At the very least water comprises at least 90 wt% water which reads on claim 75 as there is no upper bound on the amount of water. Further regarding the limitation that the container be heated to 25 oC thus allowing the liquid hydrogen to change phase from liquid to gaseous phase, the examiner notes that 25 oC is room temperature. Taber et al. does not teach conducting the container filling at elevated or lowered temperatures. Thus it is reasonable to assume that the process of Taber et al. is carried out at room temperature—especially given the fact that Taber et al. teaches that the objective in injecting the fluid serves the dual purpose of both pressurizing and scavenging oxygen in the sealed container. To the extent that applicant would argue otherwise, it is further noted that a number of beverages are shipped and distributed at or around room temperature—one would be motivated to ship and distribute beverages such as water, juice, etc at room temperature as it is cheaper and easier and does not require a refrigerated truck or storage. 
Taber et al., despite teaching the hydrogen containing fluid amount is tunable and is used to both pressurize the sealed container as well as scavenge oxygen, fails to teach the resulting concentration of hydrogen dissolved in the aqueous liquid and thus fails to explicitly teach a concentration of hydrogen of at least 3 ppm of claim 75. However, as In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Having said that, Ishibashi et al. provide explicit motivation for including 4-5 ppm of molecular hydrogen in water. Ishibashi et al. teach water comprising 4-5 ppm of hydrogen dissolved therein provides advantageous health effects. Specifically reduced levels of 8-OhdG levels, decreased DAS28 levels and the improvement of overall symptoms rheumatoid arthritis, an inflammatory disorder. Ishibashi et al. teaches molecular hydrogen is a standout antioxidant due to its selectivity for the hydroxyl radical and its permeability and ability to diffuse through cellular membranes (p. 6 paragraph beginning on the bottom of column 1). Molecular hydrogen is also known to ameliorate inflammation by down-regulating TNF-alpha and acts as an antiinflammatory (p. 6 top of column 2).  Ishibashi et al. also teaches that high H2 water (high meaning 4-5 ppm) is freely available (conclusion p. 7).
It would have been prima facie obvious to one of ordinary skill in the art at the time of filing to have utilized the method of Taber et al. of injecting a hydrogen containing fluid (either liquid and/or gaseous) to create a water comprising beverage having dissolved 
As addressed above, Taber et al. teaches indroducing inert gas(es) proximate the container, but does not teach blowing the inert gas around the container as required by claim 75 (which was previously the limitation of dependent claim 95).
EIGA discusses the asphyxiating risk of inert gases and cryogenic liquids and the importance of proper ventilation when such systems are handled. Specifically, cryogenic liquids pose a great asphyxiation risk as they easily vaporize and can cause oxygen deficiency as a result (p. 3). Rooms in which cryogenic liquids are used require ventilation systems that ensure adequate air flow around normal operating areas (p. 6 first line).
It would have been prima facie obvious to one of ordinary skill in the art at the time of filing to have blown air, an inert gas as per p. 4 of the instant specification and claim 92, around the container in an effort to minimize asphyxiation risk. One would have been motivated to do so as the process of Taber et al. deals with cryogenic fluids and EIGA discusses that such cryogenic fluids pose a great asphyxiation risk and EIGA teaches that air flow and ventilation are important in order to mitigate such asphyxiation risk.

Claims 75, 77-80, 82, 92-94 and 96 are rejected under 35 U.S.C. 103 as being unpatentable over Taber et al. (US 2015/0121807) in view of Ishibashi et al. (“Consumption of water containing a high concentration of molecular hydrogen reduces oxidative stress and disease activity in patients with rheumatoid arthritis: an open-label 
The teachings of Taber et al., Ishibashi et al.  and EIGA are set forth above. This combination accounts for adding a fluid comprising hydrogen and an inert gas but Taber et al. does not teach that the inert gas is a noble gas as required by claim 82. 
Cachon et al. teach the use of at least 1 wt% (preferably 4-5% or 3-50% depending on the system) hydrogen and the remainder an inert gas in the packaging process of perishable products (abstract). Cachon et al. teach that nitrogen and argon are inert gases and that either can be used with hydrogen for a microorganism protective effect (paragraph spanning pp. 4-5 of the translation). Depending on the size of the container, the amount of inert gas which is the balance where 1wt% up to 50wt% is hydrogen, overlaps with the claimed greater or equal to 0.1 mg noble gas. Applicant has not demonstrated that this range is somehow critical or yields unexpected results.
Accordingly, it would have been prima facie obvious to have substituted out some or all of the nitrogen of Taber et al. for argon with a reasonable expectation of success. One would have been motivated to do so as argon and nitrogen are functionally equivalent inert gases. It is prima facie obvious to substitute one art recognized equivalent for another (see MPEP 2144.06 II). Likewise it would have been obvious to have included argon in the hydrogen/nitrogen system of Taber et al. with the reasonable expectation that an effective inert gas system compatible with hydrogen would result. "It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful . 

Response to Arguments
	Applicant’s arguments regarding the rejection of claims over Taber et al. in view of Ishibashi et al. and in further view of EIGA of 8/23/2021 have been fully considered but are not persuasive. Applicant argues there would have been no motivation to have combined Taber, Ishibashi and EIGA. Specifically application argues that Ishibashi is directed to treating patients having rheumatoid arthritis and does not teach molecular hydrogen in water at temperatures less than 20 K, and Taber does not teach or suggest leaking of hydrogen from the filling apparatus shown in Figs. 1 and 2. Thus applicant concludes that Tabor does not recognize a problem that would be solved by blowing an inert gas around the container and that Taber teaches filling a sealed container as shown in Fig. 1. These arguments have been fully considered, but are not persuasive.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Here the rejection is over the combined teachings of Taber, Ishibashi and EIGA. Had Ishibashi 
In response to the argument that because Taber fails to recognize a problem with leaking and teaches filling a sealed container that there would have been no motivation to look to EIGA, the examiner is not persuaded. The fact remains that Taber suggests using cryogenic liquids and EIGA teaches that it is general safety practice when using inert gases or cryogenic liquids to use ventilation systems to ensure adequate air flow around normal operating areas (p. 6 first line). Thus as Taber is using inert gas and cryogenic liquids there is motivation to utilize adequate air flow (an inert gas) around the container being filled. The examiner notes that the claim does not require any minimum flux of air/inert gas to be blown around the container and neither does applicant provide unexpected results for when air/inert gas is blown around the container as opposed to the more general “proximate to” the container as taught by Taber. As such, the claims remain obvious. 
Applicant could overcome the obviousness rejections of record by demonstrating that the claimed concentration is somehow critical and/or yields unexpected results. And/or applicant could demonstrate that blowing inert gas around the container somehow yields unexpected results—the examiner notes that the latter option for unexpected results may be difficult as the instant specification’s support for the “blowing an inert gas around the container” implicitly come from p. 4 which suggests using a fan, ventilation 

Conclusion
Claims 75, 77-80, 82, 92-94 and 96 are rejected.  No claim is allowed.
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Fereydoun Sajjadi can be reached on 571-272-61753311.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Kortney L. Klinkel/
Primary Examiner, Art Unit 1699